THE WEITZ LAW FIRM, P.A. USDC SDNY

DOCUMENT

ELECTRONICALLY FILED
DOC #:
DATE FILED: 7/15/2021

 

July 14, 2021

VIA CM/ECF

Honorable Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 15D
New York, NY 10007-1312

Re: Vuppala v. Yip Yick Ming Rest. Inc. d/b/a Yip’s, et al.
Case 1:21-cv-04429-AT

Dear Judge Torres:
The undersigned represents the Plaintiff in the above-captioned case matter.

Per the Initial Pretrial Scheduling Order [D.E. 9], the parties are directed to submit a joint
letter and jointly proposed Case Management Plan and Scheduling Order by July 16, 2021.
However, Defendants have not yet appeared in this matter, having been properly served through the
Secretary of State [D.E. 10 & D.E. 11].

As such, in order to afford additional time for the Defendants to formally appear and
engage in productive subsequent settlement discussions, the undersigned hereby respectfully
requests a 30-day adjournment for parties to submit a joint letter and jointly proposed Case
Management Plan and Scheduling Order.

Thank you for your consideration of this first adjournment request.
Sincerely,

By:/S/_ B. Bradley Weitz

GRANTED. By August 16, 2021, the parties shall submit a joint letter and
case management plan.

SO ORDERED. O}-

Dated: July 15, 2021 ANALISA TORRES
New York, New York United States District Judge

 
